DETAILED ACTION
The following is a first action on the merits of application serial no. 16/476684 filed 1/15/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the presence or absence of the reference characters does not affect the scope of the claim (MPEP 2173.05(s)), however, in the instance of the present invention claims, the reference characters seem to be used as descriptive recitations for distinguishing between the different elements, i.e., a first KV clutch, a first KR clutch and a first K1 clutch which requires the presence of the characters. This is indefinite due to the scope of the claims being unclear based on the presence of the reference characters as descriptive recitations that are not given patentable weight for examination purposes.

-Claim 1 recites the limitations “a hydraulic mechanical section I fixed shaft gear transmission system” and “a hydraulic mechanical section II fixed shaft gear transmission system” that are indefinite due to the scope of the limitations as written being unclear based on the presence of the reference characters I and II as descriptive recitations that are not given patentable weight for examination purposes. The examiner suggest applicant amend the limitations for distinguishing between the sections accordingly, i.e., “a first hydraulic mechanical section fixed shaft gear transmission system” and “a second hydraulic mechanical section fixed shaft gear transmission system”.

-Claims 1 and 4 recites the limitations “a first KV clutch, a first KR clutch, a first K2 clutch and a first K3 clutch” that are indefinite due to the scope of the limitations as first clutch, a second clutch, a third clutch, a fourth clutch and a fifth clutch”.
The reference characters can remain in the claims if accompanied within parenthesis as stated above via the claim objection. Further, the specification should be amended accordingly based on the claim amendments.

-Claims 1 and 4 recites the limitations “the sun wheel” in line 49 of claim 1 and in line 16 of claim 4, there is insufficient antecedent basis for this limitation in the claim due to it being unclear which sun wheel is being referred to, i.e., the second sun wheel introduced in claim 1, line 14, please amend or clarify.

-Claim 1 recites the limitation “the driven end of the first K1 clutch is in power connection with the twenty-seventh gear and the twenty-seventh gear;” in lines 69-70, this is unclear as written and therefore indefinite.

-Claim 4 recites the limitation “a fourth half shaft” in line 5, the scope of the limitation is indefinite due to “a third half shaft” not being introduced in the claims or described in the disclosure as filed.


Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Fischer et al 8608606, Figure 1; Seipold et al 20190271382, Figure 1; Legner 9810305, Figures 1-4 and Schindler et al 9482331, Figure 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 13, 2021